Citation Nr: 0725047	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-33 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for myofascial pain 
syndrome, left pectoralis and rhomboids, including as 
secondary to service-connected lumbosacral strain. 

2.  Entitlement to service connection for a respiratory 
disorder, including asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1975 to September 1997.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
denied service connection for myofascial pain syndrome, left 
pectoralis and rhomboids, asthma, and hearing loss.  On his 
September 2004 Form 9, the veteran specifically limited his 
appeal to myofascial pain syndrome, left pectoralis and 
rhomboids and asthma and those are the only issues before the 
Board.  In other words, the veteran has never filed a 
substantive appeal in regards to his hearing loss claim and 
that matter is not before the Board.  

The issue of asthma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Myofascial pain syndrome, left pectoralis and rhomboids was 
not manifested in service, is not shown to be related to the 
veteran's active service, and is not shown to have been 
caused or aggravated by his service-connected lumbosacral 
strain.


CONCLUSION OF LAW

Service connection for myofascial pain syndrome, left 
pectoralis and rhomboids is not warranted, including as 
secondary to his service connected lumbosacral strain. 38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In March 2004 correspondence (prior to the June 2004 rating 
decision), the appellant was advised of what type of evidence 
was needed to substantiate the claim, and of his and VA's 
responsibilities in the development of the claim.  While the 
March 2004 letter did not advise the veteran verbatim to 
submit everything he had pertinent to his claim, it explained 
the type of evidence necessary to substantiate his claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The June 2004 rating decision, the 
September 2004 statement of the case (SOC), and the November 
2004 supplemental SOC provided the text of applicable 
regulations, and explained what the evidence showed and why 
the claim was denied.  The appellant has not received notice 
regarding the disability ratings and effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)); 
regardless, as the appeal is being denied, the matters of a 
disability rating and effective date of award are moot.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds the absence of pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

Regarding the duty to assist, VA has obtained all pertinent, 
identified records, and arranged for the veteran to be 
examined.  VA's duty to assist is met.

II.  Factual Background

Service medical records (SMR's), including periodic physical 
examinations, are negative for complaints, treatment, or 
diagnoses relating to myofascial pain syndrome, left 
pectoralis and rhomboids.  

On April 2004 VA examination report, it was noted that the c-
file was reviewed.  Subjective complaints included a 
longstanding history of lumbosacral strain condition which 
originated during military service relative to an 
identifiable acute strain.  The veteran indicated that pain 
had been present for a couple of months in the anterior upper 
chest and between the shoulder blades to the left of the 
spine in the upper back.  He experienced similar upper left 
chest and upper back pain syndrome in the past.  He did not 
describe shoulder joint symptoms or decreased function.  His 
providers told him that this was a muscle condition, in which 
the VA examiner concurred.  The examiner opined that this was 
myofascial pain syndrome and, as best as he could tell, it 
was not in any way related to the lumbosacral strain 
condition of the low back.  It was not present during 
military service, but instead was a more recent development.  
The diagnosis was myofascial pain syndrome left pectoralis 
and rhomboids; no left shoulder condition found.  No 
relationship to the service-connected lumbosacral strain 
found.  

Treatment records received in August 2004 from Darnell Army 
Community Hospital (from1999 to 2004), reported, in July 
2001, complaints of spontaneous shoulder pain beginning three 
days ago when the veteran was getting out of bed.  Objective 
evaluation revealed a spastic area in the left trapezius 
muscle.  The area was tender and painful.  The assessment was 
myositis, spastic; no known drug allergies.  A December 2003 
record noted pain in shoulder and upper back on the left 
side.   The diagnosis was muscle strain posterior medial left 
shoulder.  

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.  Service connection 
shall also be granted for any disability which is proximately 
due to, the result of, or (for the degree of aggravation 
only) aggravated by, a service-connected disease or injury. 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § § 5107(b).
IV.  Analysis

There is no evidence that myofascial pain syndrome was 
manifested in service.  Consequently, service connection for 
myofascial pain syndrome on the basis that it manifested in 
service, and persisted since, is not warranted.  Furthermore, 
there is no competent (medical) evidence that relates the 
veteran's myofascial pain syndrome directly to his service.  
In April 2004, a VA physician opined that the veteran's 
myofascial pain syndrome was not present during the veteran's 
military tenure and was a more recent development.  There is 
no medical opinion to the contrary.  Notably, the first 
evidence of this disability was in 2001, approximately four 
years postservice.  Without any competent evidence of a nexus 
between the veteran's myofascial pain syndrome and his active 
service, direct service connection for myofascial pain 
syndrome is not warranted.

As for secondary service connection, there threshold 
requirements that must be met to establish secondary service 
connection are:  1) competent evidence (a medical diagnosis) 
of the disability for which service connection is sought; 2) 
a disability which is already service connected; and 3) 
competent evidence that the disability for which service 
connection is sought was caused or aggravated by the service 
connected disability.

Here, there is ample evidence that the veteran has myofascial 
pain syndrome, left pectoralis and rhomboids.  Also 
lumbosacral strain is already service-connected.  However, 
there is no competent evidence of a nexus between the two.  
There is no medical evidence in the record that even suggests 
that the lumbosacral strain has caused or aggravated his 
myofascial pain syndrome.  The only medical evidence that 
specifically addresses the matter of a nexus between the two 
disorders indicates that there is no relationship.  Notably, 
in April 2004, a VA physician opined that there is no 
relationship between the myofascial pain syndrome and the 
service connected lumbosacral strain.  There is no medical 
opinion to the contrary.  Accordingly, service connection on 
a secondary basis likewise is not warranted.

And as to the veteran's own assertions that his myofascial 
pain syndrome is related to his active service or is 
secondary to his service connected lumbosacral strain, 
because he is a layperson, he is not competent to opine in 
matters requiring medical expertise, such as the etiology of 
hypertension. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is a preponderance of the evidence against 
this claim; hence it must be denied.

ORDER

Service connection for myofascial pain syndrome, left 
pectoralis and rhomboids, including as secondary to service-
connected lumbosacral strain, is denied.


REMAND

The RO asked a VA examiner to provide an opinion as to 
whether the veteran had any disabilities, including asthma 
that were related to service.  On April 2004 VA examination, 
the examiner noted that the veteran was in the military from 
1973 to 1997 and was in a position where he worked in direct 
contact with some environmental hazards, including 
fumes/powders from when artillery shells were fired and fumes 
from putting out some fires.  After examination, he was 
diagnosed with asthma.  However, the examiner failed to 
provide an opinion as to whether or not the veteran's asthma 
was related to his active service.  The Board finds that this 
examination is inadequate to make a decision on the claim.  
Also, as the veteran's DD Form 214 support his contentions of 
being exposed to fumes/powders in that he served as a Field 
Artillery Senior Sergeant for over 22 years and his 
postservice medical records show complaints of shortness of 
breath or dyspnea on exertion approximately a year and one 
half after he was discharged from service, a new VA 
examination is indicated.  

It appears that pertinent medical records remain outstanding.  
Records show that the veteran received periodic treatment 
from Darnell Army Community Hospital; however the last dated 
record is from 2003.  As such records may have some bearing 
on the veteran's claim and are constructively of record, they 
must be secured, if available.  

Accordingly, the case is REMANDED for the following action:

1. The appellant should be asked to 
identify all medical treatment providers 
who have treated him for any respiratory 
disorder during and subsequent to 
service.  The RO/AMC must obtain complete 
treatment records (those not already in 
the claims folder) from all treatment 
sources identified, including recent 
treatment records from Darnall Army 
Community Hospital.

2.  The RO/AMC should then arrange for 
the veteran to be examined by an 
appropriate physician to ascertain the 
nature and likely etiology of any 
respiratory disorder, including asthma.  
His claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically opine whether it is at least 
likely as not that any current 
respiratory disorder had its onset in or 
is otherwise related to the veteran's 
military service.  The examiner should 
explain the rationale for any opinion 
given.

3.  After the development ordered above 
is completed, the RO/AMC should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant 
should have the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


